Citation Nr: 0015216	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of broken 
ribs.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the November 1993 rating decision, service connection was 
denied for a psychiatric disorder on a de novo basis.  
However, in an unappealed April 1971 rating decision, service 
connection was denied for a nervous condition.  Thus, there 
was a previous final decision on the issue of service 
connection for a psychiatric disorder.  The Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim it must find that there is new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Winters v. West, 12 Vet. App. 203 (1999).  
Accordingly, the issue is whether new and material evidence 
has been submitted to reopen a claim of service connection 
for a psychiatric disorder, and the issues on appeal are as 
stated on the title page.




FINDINGS OF FACT

1.  There is no competent evidence that any current lung 
disability is related to active service or to the 
bronchiectasis noted on the service separation examination. 

2.  In an unappealed April 1971 rating decision, service 
connection for a nervous condition was denied.

3.  The evidence received since April 1971 does not include 
competent evidence that the veteran's psychiatric disorder 
had its onset during active service or that it is otherwise 
related to his military service; the additional evidence, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered to fairly 
decide the merits of the claim of entitlement to service 
connection for a psychiatric disorder.

4.  In a November 1972 decision, the Board of Veterans' 
Appeals denied the veteran's claims of entitlement to service 
connection for residuals of broken ribs and for a low back 
disability.

5.  The evidence received since November 1972 does not 
include competent evidence that the veteran has residuals of 
broken ribs; thus, this evidence, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered to fairly decide the merits of the 
claim of entitlement to service connection for residuals of 
broken ribs.

6.  The evidence received since November 1972 does not 
include competent evidence that the veteran's low back 
disability had its onset during active service, that 
arthritis of the low back was compensably manifested within 
one year of active service, or that his current low back 
disability is otherwise related to his military service; the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for a low back disability.

  
CONCLUSIONS OF LAW

1.  The claim for service connection for a lung disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The decision of the RO in April 1971 denying the claim of 
entitlement to service connection for a psychiatric disorder 
is final.  38 U.S.C. § 4005 (1970) (recodified at 38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.153 (1970) (now 38 C.F.R. 
§ 20.1103 (1999)).

3.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The decision of the Board in November 1972 denying the 
claims of entitlement to service connection for residuals of 
broken ribs and for a low back disability is final.  
38 U.S.C. § 4004 (1970) (now 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999)).

5.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for residuals of broken ribs.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).

6.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1105 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Lung Disability

Factual Background

Other than the veteran's service entrance and separation 
examination reports, there are no available service medical 
records.  On the entrance examination the veteran's lungs 
were normal and a chest X-ray was negative.  On the 
separation examination, a chest X-ray revealed that the heart 
and lung fields were within normal limits, except for a four 
by two centimeter density lying over the left diaphragm.  It 
was noted that hospitalization was suggested to determine 
etiology.  The physical examination report notes that the 
veteran had bronchiectasis, which existed prior to active 
service and had existed since childhood.  It was indicated 
that the bronchiectasis was not aggravated by military 
service and that physical defects related thereto were 
present.

VA medical records reflect that, during a September 1959 
hospitalization for a psychophysiologic gastrointestinal 
reaction and acute gastroenteritis, the veteran reported that 
he had had bronchiectasis in 1944.  A chest X-ray revealed 
small calcifications scattered throughout the right lung and 
some in the left upper lung field.  There was also a patch of 
density in the left lung base at the level of the sixth rib 
anteriorly.  There was hyperlucency of the left lung base 
and, to a lesser degree, of the left upper lung field.  The 
diaphragm appeared normal, and the rib cage was intact.  It 
was indicated that a recheck of the bronchopneumonic density 
in the left lower lung was advisable in about ten days.  It 
was also noted that, at the present time, there was no 
evidence of changes consistent with bronchiectasis, but that 
sometimes such changes were only demonstrated on 
bronchographic studies.  A pulmonary disability was not 
diagnosed on discharge.




VA medical records reveal that in November 1970 the veteran 
reported that he had a past history of bronchiectasis.  A 
chest X-ray taken in conjunction with a March 1971 VA 
examination revealed that the lungs had multiple, well 
calcified, chronic granulomata.  The left costophrenic angle 
was obliterated posteriorly, but the chest was otherwise 
unremarkable.  In August 1971, the veteran reported that as a 
child he had had tuberculosis.

At an April 1972 hearing held at the RO before a hearing 
officer, the veteran testified that during active service a 
military doctor told him that he had bronchitis.  He also 
said that he was receiving Social Security disability 
benefits.  April 1972 Transcript.

VA medical records reflect that, during hospitalization from 
June to August 1974, a chest X-ray revealed multiple, small, 
well calcified, chronic granulomata in both lungs but no 
evidence of any active disease.  A chest X-ray taken during 
hospitalization from July to August 1975 revealed that there 
were no changes in comparison to the chest X-rays taken 
during the 1973 hospitalization.  In December 1981, the 
assessment was rule out bronchitis.  In February 1984, the 
assessment was old granulomatous disease in the right hilar 
area and a history of mild chronic obstructive pulmonary 
disease (COPD).  In February 1986, the diagnosis was right 
hilar mass versus infiltrate.  In August 1987 and in March 
1989, it was noted that the veteran had COPD.  

VA medical records from the early 1990s reflect that a chest 
X-ray taken in October 1992 revealed multiple nodular 
densities within the lungs that were suggestive of old 
granulomatous disease.  During a December 1993 
hospitalization, a chest X-ray revealed a one by one and half 
centimeter nodule in the left upper lobe, which was thought 
to not be present prior to October 1993.  A computerized 
tomography (CT) scan of the chest confirmed the presence of 
that nodule.  A follow-up chest X-ray was recommended.  On 
discharge, COPD was diagnosed.  A January 1994 chest X-ray 
revealed that there were interstitial changes bilaterally 
which were suggestive of extrinsic allergic or fibrosing 
alveolitis, but that the findings had changed very little, if 
any, since December 1993.  From April to May 1994, the 
veteran was hospitalized for an acute onset of generalized 
weakness.  A CT scan of the chest revealed a stellate nodule 
in the left upper lobe, which had been seen on previous X-
rays.  COPD was diagnosed on discharge.  A chest X-ray taken 
in July 1994 revealed small calcified nodules scattered 
throughout both lung fields indicating a previous 
granulomatous process.  It was also noted that there was a 
nodular density in the left upper lung that appeared to be 
smaller and less well defined than on the May 1994 study.  It 
was also indicated that a similar density was present on the 
October 1993 study.  The impressions from an April 1995 chest 
X-ray were the following: (1) emphysematous chest with 
chronic fibrosis and granuloma in both lungs; and (2) the 
left upper lobe density is probably scar tissue; another 
follow-up chest X-ray in four months was recommended.

At a June 1995 hearing held at the RO before a hearing 
officer, the veteran testified that he was treated for a lung 
disability both during service and nine months after service.  
He said that he had had bronchitis since 1944 or 1945.  The 
veteran also reported that a military doctor told him in 
service that he had bronchiectasis.  June 1995 Transcript.

In November 1996, the Board remanded the claim for further 
development.  In December 1996, the RO asked to the veteran 
to authorize the release of any private medical records; the 
veteran did not respond.  In March and May 1997, the service 
department indicated that no additional records were 
available.

VA medical records reflect that in March 1997 the veteran 
underwent pulmonary function tests.  The impression was a 
moderate to severe obstructive ventilatory defect.  A chest 
X-ray taken in June 1997 revealed emphysematous changes with 
diffuse interstitial fibrosis and a small calcific granuloma 
in the right upper lobe and right mid-lung region.  There was 
no active pulmonary infiltrative process.  The mass seen in 
the left upper lobe in 1994 studies was no longer present.  
The impressions were that the chest was negative for active 
disease and that there was no change in comparison to the 
study in April 1995.

In May 1999, the Board remanded the claim for further 
development.  In an August 1999 report of contact, it was 
noted that the Augusta, Georgia, VA Medical Center did not 
have a claims file for the veteran.


Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  If a 
veteran had 90 days or more of service during wartime and if 
bronchiectasis is manifested to a compensable 


degree within one year following discharge from service, the 
disorder will be considered to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
there still must be a finding of a current disability.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Every veteran in wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.303 
(1999).  

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence to rebut the 
statutory presumption of soundness.  Miller v. West, 11 Vet. 
App. 345 (1998).  However, a medical opinion based on 
statements made by the veteran about the preservice history 
of his condition can rebut the statutory presumption of 
soundness.  Harris v. West, 203 F.3d 1347 (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).
 
For any veteran with wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at entry, the presumption of 
aggravation does not attach to that disability.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at that time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Scientific, technical, or 
other specialized knowledge must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Although a veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In addition, 
a layperson's account of what a medical professional said is 
not competent medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).

Analysis

On the service entrance examination, the veteran's lungs were 
found to be normal and a chest x-ray was negative.  Thus, he 
is entitled to the presumption of soundness in resect to his 
lungs.  There are no available in-service treatment records.  
However, on the separation examination report, it was noted 
that the veteran had had bronchiectasis since childhood, that 
it had not been aggravated by service, and that there was a 
physical defect was present.  A chest X-ray revealed that the 
lung fields were within normal limits except for a density 
lying over the left diaphragm.  Hospitalization was suggested 
to determine its etiology.  

The Board finds that the notation on the service separation 
examination of bronchiectasis dating back to childhood is 
insufficient to rebut the presumption of soundness on service 
entrance.  While additional service medical records, were 
they available, might show a foundation for the conclusion of 
that bronchiectasis preexisted service, the absence of such 
records leaves only a conclusory notation on the discharge 
examination report, along with abnormal X-ray findings that 
were not noted on the entrance chest X-ray.   

However, in order to establish service connection for a lung 
disability, the veteran must show that he still has 
bronchiectasis or that some other, current lung disorder is 
related to the findings at service separation or otherwise 
related to service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(1999).  

The only post-service medical evidence regarding 
bronchiectasis is the September 1959 VA hospital record 
notation that the veteran had bronchiectasis in 1944, which 
is only a history reported by the veteran.  See LeShore, 8 
Vet. App. at 409.  On the narrative summary for that 
hospitalization, it was also noted that, at the present time, 
there was no evidence of changes consistent with 
bronchiectasis.  Therefore, those hospital records do not 
show that the veteran had bronchiectasis at that time and a 
diagnosis of bronchiectasis is not shown by other post-
service medical evidence.  Thus, regardless of whether the 
veteran did or did not have bronchiectasis prior to service, 
there is no competent medical evidence that he currently has 
it.  Although bronchiectasis is a "chronic disease" under 
38 C.F.R. § 3.309, that does not provide a basis for service 
connection in the absence of any medical evidence showing 
that the veteran had bronchiectasis after service.  Also, 
there is no competent medical evidence that any lung 
abnormalities shown radiographically after service are 
related to the in-service notation of bronchiectasis or to 
the density noted on the separation chest X-ray.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
Moreover, there is no competent medical evidence or opinion 
that any current lung disorder, to include COPD, fibrosis and 
granuloma of the lungs, is related to the bronchiectasis or 
the radiographic findings reported at the time of the service 
separation examination.  

The veteran testified at his April 1972 hearing that a doctor 
in service told him that he had bronchitis.  However, that 
testimony is not competent medical evidence of a chronic lung 
disability in service because it is a layperson's account of 
what a physician purportedly said.  See Robinette, 8 Vet. 
App. at 77.  In addition, although he testified at his June 
1995 hearing that he had had bronchitis since 1944 or 1945, 
his testimony is not competent evidence for purposes of well 
grounding this claim since he is not shown to be qualified to 
determine the diagnosis or etiology of a medical condition, 
even though he is competent to report observable symptoms.  
See Espiritu, 2 Vet. App. at 494-95.  In short, no medical 
professional has related a current lung disability to active 
service or any continued symptomatology.  See 38 C.F.R. 
§ 3.303(b) (1999).

As there is no competent medical evidence that a current lung 
disability is related to active service, the claim for 
service connection for a lung disability is not well 
grounded.  See Caluza, 7 Vet. App. at 506.  


Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this claim are such that no further action is found to be 
warranted.  In particular, the RO attempted to obtain the 
veteran's original claims file and additional service medical 
records.  In January 1970, the Atlanta, Georgia, VA RO 
indicated that it did not have a claims file for the veteran, 
and in an August 1999 report of contact, it was also noted 
that the Augusta, Georgia, VA Medical Center did not have a 
claims file for the veteran.  Also, the veteran did not 
indicate that there were any available private medical 
records regarding his lung disability.  Thus, the RO complied 
with the directives of the November 1996 and May 1999 
remands, and there is no further duty to assist under 
38 U.S.C.A. § 5103 (West 19991).  See Stegall v. West, 11 
Vet. App. 268 (1998).

With regard to the veteran's Social Security Administration 
(SSA) records, there is no indication that any SSA medical 
records relate his current lung disability to active service.  
Accordingly, there is no duty to obtain such records under 
38 U.S.C.A. § 5103 (West 1991).  Also, the duty to otherwise 
obtain SSA records is not triggered until the appellant has 
submitted a well-grounded claim.  Voerth v. West, 13 Vet. 
App. 117 (1999).

As to the hearing officer's duty to assist under 38 C.F.R. 
§ 3.103(c)(2) (1999), the various supplemental statements of 
the case issued after the June 1995 hearing note the type of 
evidence that is lacking.  Thus, there was compliance with 
38 C.F.R. § 3.103(c)(2) (1999).  See Stuckey, 13 Vet. App. at 
177; Costantino, 12 Vet. App. at 520.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Service Connection for a Psychiatric 
Disorder

Factual Background

In an April 1971 rating decision, service connection was 
denied for a psychiatric disorder on the basis that there was 
no relationship between a current psychiatric disorder and 
active service.  The evidence of record at the time of that 
decision included service medical records, VA hospitalization 
records from August 1968 to March 1970, and a March 1971 VA 
psychiatric examination report. 

Other than the service entrance and separation examination 
reports, there are no available service medical records.  On 
both reports, the veteran's psychiatric evaluation was 
normal.  VA medical records reflect that depressive neurosis 
and chronic alcohol addiction with possible early chronic 
brain syndrome, were diagnosed during hospitalization from 
August 1968 to March 1970, decades after service.  In a March 
1971 VA psychiatric examination report, the diagnostic 
impressions were inadequate personality, passive aggressive 
personality and no evidence of psychosis found.

The evidence received since the April 1971 rating decision 
includes VA medical records dated from 1959 to 1997, a 
transcript of an April 1972 hearing, and a transcript of a 
June 1995 hearing.

At the April 1972 hearing, the veteran testified that he was 
nervous during basic training.  April 1972 Transcript.

VA medical records received in September 1974 reflect that, 
during hospitalization from June to August 1974, anxiety 
neurosis with depression and episodic excessive drinking were 
diagnosed.  In September 1975, the RO received VA treatment 
records indicating that the veteran was hospitalized from 
July to August 1975 for anxiety neurosis with depression.  VA 
medical records received in April 1976 reveal that non-
psychotic organic brain syndrome with a convulsive disorder 
and habitual excessive drinking were diagnosed in March 1976.  

At the June 1995 hearing, the veteran testified that he first 
had nervous problems in August 1944.  He also reported that 
he was given medication for a psychiatric disorder and that a 
military doctor, in essence, told him that he had had a 
nervous breakdown.  The veteran's spouse testified that he 
was treated for a psychiatric disorder nine months after 
service.  The veteran indicated that immediately after 
service his private doctor diagnosed a nervous disorder.  The 
veteran's daughter testified that the veteran had been 
treated for a psychiatric disability since she was a child.  
June 1995 Transcript.

In August 1995, the RO received VA medical records dated from 
1994 and 1995 that reflect a current diagnosis of anxiety.  

In November 1996, the Board remanded the claim for further 
development.  

In November 1997, the RO received additional VA medical 
records dated from 1989 to 1997.  Those records reflect that 
in November 1991 a generalized anxiety disorder was 
diagnosed.  In January 1992, the assessment was chronic 
anxiety.

In September 1998, the RO received additional VA medical 
records dated from 1959 to 1987.  Those records reveal that, 
during a September 1959 hospitalization, psychophysiologic 
gastrointestinal reaction was diagnosed.  During a February 
1968 hospitalization, a provisional diagnosis of depressive 
reaction associated with alcohol addiction was made.  During 
hospitalization from September to October 1970, the veteran 
reported that he was hospitalized during service for a 
nervous condition and that he was discharged from active 
service with a disability for a nervous condition even though 
federal records do not corroborate that fact.  In February 
1984, it was noted that the veteran had a chronic anxiety 
disorder.  On November 11, 1986, depression and anxiety were 
diagnosed.  On November 18, 1986, atypical anxiety disorder 
was diagnosed.  It was noted in May 1987 that the diagnosis 
of anxiety was secondary to the chronic arthritis.

In May 1999, the Board remanded the claim for further 
development.  In an August 1999 report of contact, it was 
noted that the Augusta, Georgia, VA Medical Center did not 
have a claims file for the veteran.

Legal Criteria and Analysis

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C. § 4005 (1970) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. 
§ 19.153 (1970) (now 38 C.F.R. § 20.1103 (1999)).  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 1991).  

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Lay assertions of 
medical causation cannot be a basis to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Also, evidence, which is simply information recorded 
by a medical professional and not enhanced by any additional 
medical comment by that professional, is not "competent 
medical evidence."  Such evidence does not enjoy the 
presumption of truthfulness accorded by Justus (for purposes 
of determining whether new and material evidence has been 
submitted) because a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore, 8 Vet. App. at 409. 

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  For this claim, the 
veteran needs to present evidence that a current psychiatric 
disorder is related to active service.  

The VA medical records received since the last final denial 
are new but not material.  Although the records show that the 
veteran still has a psychiatric disorder, none of these 
documents contains evidence or medical opinion relating the 
veteran's current psychiatric disorder to his active service 
or reported continuity of symptomatology.  See 38 C.F.R. 
§ 3.303 (1999).  Regarding the notation in the September to 
October 1970 hospital records that the veteran had had a 
nervous condition in service for which he was discharged, 
clearly such was only a report of history given by the 
veteran and is unsupported by the (normal) psychiatric 
findings on the service separation examination and the 
absence on that report of any relevant history.  

The testimony of the veteran at his April 1972 hearing and 
his testimony and that of his spouse and daughter at the June 
1995 hearing are new but not material evidence.  The veteran, 
his spouse, and his daughter are competent to report 
symptoms.  However, it has not been shown that any of them 
has medical expertise.  See Espiritu, 2 Vet. App. at 494-95.  
Specifically, the veteran's testimony at his June 1995 
hearing that a military doctor said he had a nervous 
breakdown, and a private doctor diagnosed a psychiatric 
disability within nine months of active service is a 
layperson's account of what physicians purportedly said.  
Such and does not constitute medical evidence of a 
relationship between a current disability and active service 
and cannot be a basis to reopen a claim under 38 U.S.C.A. 
§ 5108 (West 1991).  See Robinette, 8 Vet. App. at 77; Moray, 
5 Vet. App. at 214; Espiritu, 2 Vet. App. at 494-95.



Other Considerations

The Board recognizes that the Court, in Graves v. Brown, 8 
Vet. App. 522 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996) and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  The facts and circumstances of this case are 
such that no further action is warranted.  As previously 
noted, the RO attempted to obtain the veteran's original 
claims file and additional service medical records.  Also, 
the veteran did not indicate that there were any available 
private medical records regarding his psychiatric disability.  
Thus, the RO complied with the directives of the November 
1996 and May 1999 remands, and there is no further duty to 
assist under 38 U.S.C.A. § 5103 (West 19991).  See Stegall, 
11 Vet. App. at 271.

With regard to the veteran's SSA records, there is no 
indication that any SSA medical records relate his current 
psychiatric disability to active service.  Accordingly, there 
is no duty to obtain such records under 38 U.S.C.A. § 5103 
(West 1991).  In addition, the duty to otherwise obtain SSA 
records is not triggered until the appellant has submitted a 
well-grounded claim.  Voerth, 13 Vet. App. at 121.

As to the hearing officer's duty to assist under 38 C.F.R. 
§ 3.103(c)(2) (1999), the various supplemental statements of 
the case issued after the June 1995 hearing note the type of 
evidence that is lacking.  Thus, there was compliance with 
38 C.F.R. § 3.103(c)(2) (1999).  See Stuckey, 13 Vet. App. at 
177; Costantino, 12 Vet. App. at 520.

III.  Whether New and Material Evidence Has Been Submitted to 
Reopen Claims of Service Connection for 
Residuals of Broken Ribs and for a Low Back Disability

Factual Background

In a November 1972 decision, the Board denied service 
connection for residuals of broken ribs and for a low back 
disability.  Specifically, the claim for service connection 
for residuals of broken ribs was denied on the basis that 
there were no current residuals of the in-service broken 
ribs.  Also, the claim for service connection for a low back 
disability was denied on the basis that there was no 
competent evidence that the veteran's current low back 
disability was related to active service.  The evidence of 
record at the time of that Board decision included service 
medical records, VA medical records dated from 1969 to 1971, 
a March 1971 VA examination, April 1971 private doctors' 
statements, and a transcript of an April 1972 hearing.

As previously noted, the only available service medical 
records are the entrance and separation examination reports.  
On the entrance examination report, it was noted that there 
were no musculoskeletal defects, and a chest X-ray was 
negative.  On the separation examination report, it was noted 
that there were no musculoskeletal defects.  The only 
abnormality noted on a chest X-ray was a density lying over 
the left diaphragm.  It was also noted that the veteran 
fractured two right ribs in 1944 during military service, but 
that there were no present physical defects in regard to that 
injury.

VA medical records dated from 1969 to 1970 reflect that, 
during hospitalization from August 1969 to March 1970, it was 
noted that an X-ray of the lumbar spine revealed 
osteoarthritis of L5-S1 with secondary disc pathology.  
During hospitalization from November to December 1970, it was 
noted that the veteran had undergone an L4-S1 spinal fusion 
in September 1970.  On a March 1971 VA orthopedic examination 
report, post-operative residuals of a herniated lumbar disc 
were diagnosed.  

In statements dated in April 1971, private physicians noted 
that the veteran was unable to work because of his low back 
disability.  During a July 1971 VA hospitalization, the 
veteran was noted to have low back pain that was possibly 
secondary to pseudoarthrosis and the L4-S1 fusion.

At the April 1972 hearing, the veteran testified that he did 
not have any current problems with his ribs.  However, he 
said that he was treated for a low back injury both in 
service and in early 1946.  The veteran also reported that he 
had had continuous problems with his back since service.  
April 1972 Transcript.

The evidence that has been received since the November 1972 
Board decision includes VA medical records dated from 1959 to 
1989, a May 1993 statement of the veteran, and a transcript 
of a June 1995 hearing.

VA medical records received in September 1974 reflect that, 
during hospitalization from June to August 1974, the veteran 
was given medication for his back pain and referred to 
physical therapy for daily Williams Flexion exercises.

In a May 1993 statement, the veteran asserted that his 
current back disability was related to the injury in service 
in which he broke two ribs.

At the June 1995 hearing, the veteran testified that he 
injured his back in service and that he was told by a 
military doctor that an X-ray revealed that he had broken his 
back.  He said that he had back pain again right after 
service and that he was hospitalized for that condition for 
two weeks.  He indicated that his lumbar spine surgery was 
due to the back injury in service.  June 1995 Transcript. 

In November 1996, the Board remanded the claims for further 
development.

In November 1997, the RO received additional VA medical 
records dated from 1989 to 1997.  Those records reflect that 
in September 1989 the veteran had flare ups of 
osteoarthritis.  A chest X-ray taken in January 1994 revealed 
that his ribs were osteopenic and intact.  The bony thoracic 
cage was noted to be grossly intact on April 1995 and June 
1997 chest X-rays.  

In September 1998, the RO received additional VA medical 
records dated from 1959 to 1987.  Those records reveal that, 
during a September 1959 hospitalization, a chest X-ray 
revealed that the rib cage was intact.  During 
hospitalization from August 1969 to March 1970, it was noted 
that the veteran's osteoarthritis was minimal.  In August 
1970, the veteran reported that he had had chronic, 
intermittent back pain since 1944 when he fell and fractured 
some ribs and injured his back.  It was noted that he had low 
back muscle spasm and little evidence of nerve root 
involvement.  It was indicated that an X-ray of the lumbar 
spine showed marked narrowing of the L5-S1 interspace with a 
degeneration of the facet joints in that area.  It was noted 
that fusion should be considered if his condition did not 
improve.  From September to October 1970, the veteran was 
hospitalized for a herniated nucleus pulposus at L5-S1.  He 
reported that he had had chronic, intermittent low back pain 
since 1944 when he was in service.  He said that he had 
slipped and fallen down a hill, fracturing some ribs.  He 
indicated that he was told at that time that he had 
lumbosacral strain.  On the hospital summary, it was noted 
that the veteran had a long history of back pain dating back 
to 1944.  During the hospitalization, he underwent a L5-S1 
laminectomy, L5 diskectomy, and L4-L5 transverse fusion.  In 
June 1983, the veteran complained of bilateral radicular 
pain.  The impression of an examining medical professional 
was chronic back pain.

In May 1999, the Board remanded the claims for further 
development.  In an August 1999 report of contact, it was 
noted that the Augusta, Georgia, VA Medical Center did not 
have a claims file for the veteran.




Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).  
If a veteran had 90 days or more of service during wartime or 
after December 31, 1946, and if arthritis is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C. § 4004 (1970) (now 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1999)).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

For one claim, the veteran needs to present evidence that he 
has current residuals from in-service rib fractures.  For his 
other claim, he needs to present evidence that his current 
low back disability is related to active service.  
Specifically, he needs to present evidence that his low back 
disability had its onset during active service, that his 
arthritis of the lumbar spine was compensably manifested 
within one year of active service, or that his current low 
back disability is otherwise related to the veteran's 
military service.  See Evans, 9 Vet. App. at 284.

Analysis

The VA medical records received since the prior denial are 
new but not material evidence.  None of these records 
contains competent medical evidence of current residuals of 
in-service rib fractures.  Although a chest X-ray taken in 
January 1994 revealed that the ribs were osteopenic, there is 
no competent evidence or opinion that the osteopenia is a 
residual of in-service rib fractures.  Also, none of these 
documents contains evidence or medical opinion relating the 
veteran's current low back disability to active service or to 
his reported continuity of symptomatology.  See 38 C.F.R. 
§ 3.303 (1999).  In August 1970 and during hospitalization 
from September to October 1970, the veteran reported having 
had intermittent back pain since an injury in 1944 and that 
he had been told he had lumbosacral strain at the time of the 
injury.  Although the hospital summary notes that the veteran 
had a long history of back pain dating back to 1944, those 
notations are information recorded by medical personnel and 
are unenhanced by any additional medical comment.  None of 
the medical care providers related the reported continued 
symptomatology to the current disorders.  Thus, those 
notations are not competent medical evidence of a 
relationship between the current low back disability and 
active service or the reported continued symptomatology.  See 
LeShore, 8 Vet. App. at 409.

The May 1993 statement and the testimony of the veteran at 
his June 1995 hearing are new but not material evidence.  The 
veteran, a lay person, is competent to report observable 
symptoms.  However, it has not been shown that he has medical 
expertise.  See Espiritu, 2 Vet. App. at 494-95.  His 
testimony that a military doctor said that an X-ray revealed 
he had broken his back is not competent medical evidence 
because it is a layperson's account of what a physician 
purportedly said.  See Robinette, 8 Vet. App. at 77.  Also, 
his allegation in the May 1993 statement and at his June 1995 
hearing that his current low back disability is due to his 
in-


service injury is not competent medical evidence of a 
relationship between a current disability and active service 
and cannot be a basis to reopen a claim under 38 U.S.C.A. 
§ 5108 (West 1991).  Moray, 5 Vet. App. at 214; Espiritu, 
2 Vet. App. at 494-95.

Other Considerations

As previously noted, a duty to assist under 38 U.S.C.A. 
§ 5103 (West 1991) would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  Graves, 8 Vet. App. at 524-25.  With regard to this 
claim, the facts and circumstances of this case are such that 
no further action is warranted.  As previously noted, the RO 
attempted to obtain the veteran's original claims file and 
additional service medical records.  Also, the veteran did 
not indicate that there were any available private medical 
records regarding his low back disability or any current 
residuals from the in-service rib fractures.  Thus, the RO 
complied with the directives of the November 1996 and May 
1999 remands, and there is no further duty to assist under 
38 U.S.C.A. § 5103 (West 19991).  See Stegall, 11 Vet. App. 
at 271.

In addition, there is no indication that the medical records 
with SSA contain evidence linking a low back disability to 
active service or any evidence of current residuals from the 
in-service rib fractures.  Thus, there is no duty to obtain 
them under 38 U.S.C.A. § 5103 (West 1991).  Furthermore, the 
duty to otherwise obtain SSA records is not triggered until 
the appellant has submitted a well-grounded claim.  Voerth, 
13 Vet. App. at 121.

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the February 1995 hearing 
noted the type of evidence that was lacking.  Accordingly, 
there was compliance with 38 C.F.R. § 3.103(c)(2) (1999).  
See Stuckey, 13 Vet. App. at 177; Costantino, 12 Vet. App. at 
520.


ORDER

Service connection for a lung disability is denied.

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has not been received 
and the application to reopen the claim is denied.

New and material evidence to reopen the claim for service 
connection for residuals of broken ribs has not been received 
and the application to reopen the claim is denied.

New and material evidence to reopen the claim for service 
connection for a low back disability has not been received 
and the application to reopen the claim is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

